Citation Nr: 1528706	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase evaluation of cataract, conjunctivitis and dry eye syndrome, status post extraction, left eye with anatomical loss, right eye with prosthesis, currently evaluated as 70 percent disabling.  

2.  Entitlement to an earlier effective date for the grant of service connection for chronic sinusitis, prior to October 26, 2006.  

3.  Entitlement to an earlier effective date for the grant of service connection for cataract, conjunctivitis and dry eye syndrome, status post extraction, left eye with anatomical loss, right eye with prosthesis, prior to October 26, 2006.  

4.  Entitlement to an earlier effective date for the grant of service connection for deviated nasal septum with right nostril stenosis, prior to October 26, 2006.  

5.  Entitlement to an earlier effective date for the grant of individual unemployability, prior to July 17, 1997.  

6.  Whether there was clear and unmistakable error in the October 8, 1985 rating decision.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1983 to August 1985. 

This case comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in February 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and his occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Veteran filed a claim CUE on her October 1985 rating decision.  The RO denied revision of this rating decision in a July 8, 2009 rating decision.  The Veteran filed a notice of disagreement of the July 2009 rating decision on July 23, 2009.  However, the RO failed to issue a statement of the case (SOC) on her notice of disagreement.  Under normal circumstances, the Board would remand the matter under Manlicon v. West, 12 Vet. App. 238 (1999) for an SOC to be issued.  However, the Board notes that the August 2009 Statement of the Case in discussing the claim for an earlier effective date for TDIU addressed the Veteran's argument that the initial rating decision did not consider the complete records and further stated "while we are aware of the magnitude of your physical and mental disabilities as a result of the trauma you suffered in 1984, the evidence of record did not support a higher evaluation."  This SOC was after both the July 2009 rating decision on CUE and the Veteran's timely notice of disagreement.  As the issues of CUE and an earlier effective date are so intertwined, and the Veteran presented testimony on the issue of CUE and the fact the RO considered the propriety of the 1984 rating in the SOC, the Board has determined to adjudicate all of the issues on appeal including the matter of CUE.  See e.g. Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from adjudication of the CUE claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

After the issuance of an August 2009 SOC, additional evidence was associated with the claims file.  In a February 2015 statement, the Veteran waived her right to have the Regional Office review any evidence submitted after the filing of her formal appeal. 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The service connected left eye for cataract, conjunctivitis and dry eye syndrome, status post extraction, with anatomical loss, right eye with prostheses is productive of distance vision of 5/200.  

2.  The October 1985 rating decision failed to consider all the evidence of record, and failed to properly service connect the Veteran for all of the injuries and disabilities she sustained in service and the decision was made without proper application of pertinent laws and regulations.  

3.  The Veteran sustained a severe disability of muscle group II on the minor side.  

4.  The Veteran sustained a moderate disability of the pleural injury with retained foreign bodies on x-ray.

5.  The Veteran sustained nerve damage to the brachial plexus resulting in moderate incomplete paralysis of the middle radicular group.   

6.  The gunshot wounds to the chest resulted in an entry and exit wound that was tender to palpation.

7.  The gunshot wound to the left axilla resulted in an entry and exit wound that was tender to palpation.

8.  The Veteran sustained muscle damage to the facial muscles from a gunshot wound to the face.

9.  The gunshot wound to the face resulted in the loss of part of the nose.  

10.  The gunshot wound to the face resulted in the destruction of the medial and anterior bony maxilla.  

11.  The gunshot wound to the face resulted in a deviated nasal septum.  

12.  The gunshot wound to the face resulted in the loss of the right eye.  

13.  The dryness, lagophthalmos and irritation of the left eye is secondary to the loss of the right eye.  

14.  The Veteran sustained damage to the infraorbital nerve resulting in severe incomplete paralysis.

15.  The gunshot wound to the face resulted in significant facial scarring with loss of tissue and retained foreign bodies.  

16.  The traumatic events in service resulted in PTSD that manifested with nightmares, fear, and severe symptoms.

17.  There remains no question of law or fact to decide regarding an effective date earlier than October 26, 2006 for the grant of chronic sinusitis.

18.  There remains no question of law or fact to decide regarding an effective date earlier than October 26, 2006 for the grant of cataract, conjunctivitis and dry eye syndrome, status post extraction left eye.

19.  There remains no question of law or fact to decide regarding an effective date earlier than October 26, 2006 for the grant of deviated nasal septem with right nostril stenosis.

20.  There remains no question of law or fact to decide regarding an effective date earlier than July 17, 1997 for the grant of a TDIU.


CONCLUSION OF LAW

1.  The criteria for the assignment of a disability rating of 100 percent for the service connected left eye have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.383, 4.1-14, 4.79, Diagnostic Code 6063.  

2.  The October 1985 rating decision, which failed to consider the Veteran's inservice injuries was based on CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400 - 20.1411 (2014).

3.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for evaluation for a gunshot wound to the left axilla have been met; a rating of 30 percent is warranted under Diagnostic Code 5302.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.50-4.56, 4.72, 4.73, Diagnostic Code 5302 (1985).

4.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for evaluation for a gunshot wound to the chest have been met; a rating of 20 percent is warranted under Diagnostic Code 6818.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.50-4.56, 4.72, 4.100, Diagnostic Code 6818 (1985).

5.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 30 percent evaluation for nerve damage to the brachial plexus and ulnar nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8511 (1985).

6.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 10 percent evaluation for entry wound, status post gunshot wound to the chest have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118 Diagnostic Code 7804 (1985).

7.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 10 percent evaluation for exit wound, status post gunshot wound to the chest have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118 Diagnostic Code 7804 (1985).

8.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 10 percent evaluation for entry wound, status post gunshot wound to the left axilla have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118 Diagnostic Code 7804 (1985).

9.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 10 percent evaluation for exit wound, status post gunshot wound to the left axilla have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118 Diagnostic Code 7804 (1985).  

10.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 10 percent evaluation for muscle injury to facial muscles have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.50-4.56, 4.72, 4.73, Diagnostic Code 5325 (1985).

11.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 30 percent evaluation for loss of nose, status post gunshot wound have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Code 6504 (1985).

12.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 50 percent evaluation for destruction of the medial and anterior bony maxilla have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Code 6514 (1985).

13.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 10 percent evaluation for deviated nasal septum have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.91, Diagnostic Code 6502 (1985).

14.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 40 percent evaluation for anatomical loss of right eye with prosthesis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.84a, Diagnostic Code 6606 (1985).

15.  The criteria for special monthly compensation under 38 U.S.C.A. § 314 (k) and 38 C.F.R. § 3.350(a) have been met.  

16.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 10 percent evaluation for residuals of the left eye to include lagophthalmos and dry eye, as secondary to the loss of the right eye have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 4.1-4.14, 4.84a, Diagnostic Code 6022 (1985).

17.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 50 percent evaluation for nerve damage to the infraorbital nerve, status post gunshot wound have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8205 (1985).

18.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for an 80 percent evaluation for facial scarring, status post gunshot wound have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7800 (1985).

19.  Based upon the Board's finding of CUE in the October 1985 rating decision, the criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (1985).

20.  The issue of entitlement to an effective date earlier than October 26, 2006 for the grant of chronic sinusitis has been rendered moot by the grant of CUE in the October 1985 rating decision. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101(a) (2014).

21.  The issue of entitlement to an effective date earlier than October 26, 2006 for the grant of cataract, conjunctivitis and dry eye syndrome, status post extraction left eye has been rendered moot by the grant of CUE in the October 1985 rating decision. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101(a) (2014).

22.  The issue of entitlement to an effective date earlier than October 26, 2006 for the grant of deviated nasal septum with right nostril stenosis has been rendered moot by the grant of CUE in the October 1985 rating decision. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101(a) (2014).

23.  The issue of entitlement to an effective date earlier than July 17, 1997 for the grant of TDIU has been rendered moot by the grant of CUE in the October 1985 rating decision. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation

The Veteran asserts entitlement to an increased rating for her service connected left eye.  After a careful review of the evidence, the Board has determined that an increased rating is warranted.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left eye disability has been rated under 38 C.F.R. § 4.78, Diagnostic Code 6064.  However, after evaluating the Veteran's disabilities the Board has determined that Diagnostic Code 6063 is more appropriate.  The Veteran has prosthesis in her right eye, and as such has the anatomical loss of one eye; as such Diagnostic Code 6063 is applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case").

The Veteran is currently rated as 70 percent disabling in her left eye, due to a diagnosis of visual acuity of 20/200.  In order to receive a higher rating, under Diagnostic Code 6063, she would have to show a visual acuity in her left eye of 15/200 for an 80 percent rating, 10/200 for a 90 percent rating and 5/200 for a 100 percent rating.  

Turning to the evidence of record, records reflect that in May 2012 the left eye was 20/400.  A June 2012 record noted visual acuity of 6/200 up to 20/200.  Another VA treatment note from June 2012 stated that the Veteran had visual acuity in her left eye of 5/200.  The doctor stated that her eyesight has become progressively worse without any apparent new pathology.  The January 2014 Disability Benefits questionnaire submitted by the Veteran reflected visual acuity of "count fingers" only.  The physician noted she was functionally blind.  

As such, in light of the June 2012 record noted vision of 5/200, the Board has determined that the Veteran is entitled to a 100 percent rating for her left eye disability.  

In implementing this grant the RO should also consider the application of the provisions regarding special monthly compensation under 38 C.F.R. § 3.350(b).

CUE

The Veteran argues that there was CUE in the entire rating decision from 1985.  Specifically, she argues that she should have been service connected for more disabilities that she was; that the RO did not take into consideration the totality of her injuries; that they neglected to infer certain disabilities from her exit examination from service; and they failed to their duty to assist by not obtaining medical records from two different medical providers.  

There is no question that the October 1985 decision is final, as no timely appeal was filed.  Thus, only a claim for CUE can result in an earlier effective date given the facts of this case.  Rudd, 20 Vet. App. at 300.

Under applicable law and regulations, RO decisions, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The Court has defined clear and unmistakable error as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The Court has also held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application.  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (Fed. Cir. 2000). 

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Yates, 213 F.3d at 1375.  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see Damrel v. Brown, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE. Fugo, 6 Vet. App. at 44 . 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

As an initial matter, the Veteran has pled CUE with the requisite specificity as she identified a specific rating decision and argued that the RO did not correctly apply the law to the facts presented in the case.  See e.g. February 2015 Board hearing.

The facts of this case are complicated and unusual:  The Veteran was inducted into the Army in 1983.  She was married to a service member.  On September 6, 1984, her husband shot her three times with a Magnum .357 revolver.  She was shot in the face, the chest and the left arm.  She was immediately taken to the hospital in Savannah, Georgia and later transferred to Walter Reed Hospital in Washington, DC for treatment of her injuries.  The Veteran somehow survived her assault and was discharged from the Army.  On her June 1985 Report of Medical Examination, it reports that she had the following injuries:  (1) loss of sensation right intraorbital region; (2) loss of right eye, prosthesis in place; (3) loss of maxillary and frontal sinuses; scarring consistent with bullet wound, plastic surgery consistent with repair of right orbit; (4) entry and exit wounds left anterior chest wall and left scapula area; (5) brachial plexus injury consistent with gunshot wound and residual nerve injury; (6) surgical scar; (7) post-traumatic stress syndrome, status post gunshot wound; and (8) uterine fibroids.  Further, there is a notation that the Veteran had status multiple gunshot would, right eye, left chest wall with neurological defects.  

In August 1985, the Veteran filed a claim for service connection for gunshot wound to face, chest and left arm.  She noted that there were medical records at Savannah Memorial Hospital in Savannah, Georgia, and Walter Reed Hospital in Washington, DC.  

The VA issued a rating decision in October 1985.  The rating decision stated that the Veteran's service treatment records showed that the Veteran, on September 6, 1984, received gunshot wounds with resultant loss of right eye requiring permanent placement of a prosthesis in the right eye, facial reconstruction with remaining moderately disfiguring facial scars and mild chronic pain, weakness and paralysis in the infra-orbital nerve to the left arm with neuritis of the lower radicular group in the right arm.  Further, that prior to this injury she developed a neuropsychiatric disorder, which was diagnosed by the Army Physical Evaluation Board, requiring medication and long term psychiatric care.  The Army Physical Evaluation Board assigned a 50 percent evaluation for her neuropsychiatric disorder, 40 percent for anatomical loss of her right eye, 20 percent for residual gunshot wound left arm and 10 percent for facial scarring.  

It was determined on the October 1985 rating decision that a review of medical evidence justifies the decision by the Army Physical Evaluation Board that the evaluations assigned by the Physical Evaluation Board are consistent with VA Rating Standards.  As such, the RO assigned 50 percent for post-traumatic stress disorder under Diagnostic Code 9411, 40 percent for anatomical loss of right eye with prosthesis under diagnostic code 6066, 20 percent neuritis lower radicular group with weakness in the distribution of the infra-orbital nerve left arm under Diagnostic Code 8612, and 10 percent for scars, facial disfiguring residuals gunshot wounds under Diagnostic Code 7800.  This decision also granted special monthly compensation under 38 U.S.C.A. § 314 subsection (k) and 38 C.F.R. § 3.350(a) on account of anatomical loss of one eye.  

After reviewing the evidence of record at the time of the 1985 rating decision and the rating standards from 1985, the Board finds that there were numerous errors made in the October 1985 rating decision.  

Concerning the Veteran's argument that the RO failed to obtain pertinent records, the record clearly reflects that she filed a claim for gunshot wounds to her chest, face and left shoulder and indicated that she was treated at Savannah Memorial Hospital and Walter Reed Hospital.  The RO had a duty to fully develop the claim the Board finds that they failed to do so.  No records from either facility were obtained or requested.  Consideration has been given to the fact that the Veteran was not available for an examination due to her hospitalization.  Although the RO does have a responsibility to fully develop claims and a duty to assist, an error in such duty is not CUE.  See 38 C.F.R. §§ 3.151, 3.155. 

Notwithstanding the duty to assist errors, there were several errors that do rise to the level of CUE.  The Veteran asserts and Board agrees that the RO did not properly infer all of her disabilities that were warranted based upon the severity of her injuries sustained in service.  The Veteran also asserts and Board agrees that the RO misapplied rating criteria for the disabilities that she was service connected for, which resulted in her receiving a lesser rating.  Lastly, the Veteran asserts that a claim for individual unemployability should have been inferred based upon the severity of her disabilities and her total combined rating.  As will be discussed below, this argument becomes moot in light of the schedular 100 percent rating assigned in the decision that follows.  

First, the regulatory provisions extant at the time were incorrectly applied.  First, it appears that the RO did not evaluate the Veteran prior to issuing a rating decision.  Instead, it appears as though they inferred the Veteran's disabilities from her June 1985 Report of Medical Examination and made determinations on the ratings of a few of her disabilities based upon a report from the Army Physical Evaluation Board.  Reliance on the rating determinations from the Army Physical Evaluation Board was not in accordance with the law, as their ratings do not always match what is prescribed under 38 C.F.R.  Even solely relying on the June 1985 Report of Medical Examination and a Report from the Physical Evaluation Board, as will be discussed in detail below the rating does not infer all the claims listed based upon her reported level of disability nor does it properly rate the disabilities under the regulations that existed in 1985. 

More concerning, in the ratings provided, the RO failed to rate the Veteran for each of the three gunshot wounds she received, one to the face, one the anterior chest wall and one to the left shoulder.  The Veteran should have been rated for muscle group injuries and weakness for the chest, shoulder, and elbow, as well as facial damage and scarring.  None of the Diagnostic Codes applied even reference the Diagnostic Codes for muscle injuries.  

The RO also failed to consider that the Veteran's nose was blown off by the gunshot wound to her face as well as her maxillary and frontal sinuses; she should have been service connected for loss of her nose and sinuses post-operative, with residuals of sinusitis and deviated nasal septum.  

Additionally, the RO combined the Veteran's two different nerve disabilities into one disability.  The rating decision states that she has weakness and paralysis in the distribution of the infra-orbital nerve (eye) and left arm with neuritis or the lower radicular group (left arm).  See Dorland's Illustrated Medical Dictionary 1247 (30th ed. 2003) (plate 27 reflecting the superficial nerves and muscles of the head and neck and indicating the infraorbital nerve is by the eye and nose and plates 39 and 41 reflecting the location of the radial nerves down the arm).  

The Veteran was service connected for scars to the face; however, this was rated at 10 percent when in fact there is a 50 percent rating and even the possibility of an 80 percent rating that should have been applicable under Diagnostic Code 7800, scars, disfiguring, head face and neck.  Further, as will be discussed the Veteran has scars on her chest and shoulder as a result of bullet wounds and these were not considered or addressed.  

Second, these errors are undebatable.  Concerning the argument that the RO did not properly infer all of the disabilities, while VA does not have an obligation to infer claims from the Veteran's service treatment record, the Court has held that a claimant's identification of the benefit sought does not require any technical precision. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Veteran's claim was sufficiently broad as she listed gunshot wound to the face, chest and arm.  VA's own regulations in 1985 concede that "a description of the residuals of such a wound in terms of one or more superficial scars does not, however, evidence the application of medical knowledge and observation to the extent required.  The whole track of the missile should be envisaged in its passage through skin, muscle, and fascial planes and also any bone or nerve involvements either evidence as disability or as inevitably resulting from the course of the missile."  38 C.F.R. § 4.49(1985) (Emphasis added).  Another regulation continues to explain that "disability from injuries of muscles presents a special problem.  Shrapnel and shell fragments and high velocity bullets may inflict massive damage upon muscles with permanent residuals." 38 C.F.R. § 4.50 (1985).  38 C.F.R. § 4.72 (1985) further notes 

in rating disability from injuries of the musculoskeletal system, attention must be given first to the deeper structures injured, bones, joints, and nerves.  A compound comminuted fracture, for example, with muscle damage from the missile, establishes severe muscle injury, and there may be additional disability from malunion of bone, ankylosis, etc.  The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle, or group of muscles is damaged.  (Emphasis added).

Therefore, in evaluating the Veteran's claim of three distinct gunshot wounds, the RO should have considered any associated scars, muscle damage, joint limitations and nerve involvement.  A reasonable person evaluating this regulation along with the service treatment records and the June 1985 report of medical examination would have also rated the loss of the nose, loss of the sinus, brachial plexus injury, and scars which are clearly noted in even those limited records.  

As will be discussed in detail below, the rating code in 1985 clearly included special regulations that applied to muscle injuries and cases involving residuals of gunshot wounds.  See 38 C.F.R. § 4.47, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, and 4.56 (1985).  No reasonable person would not consider these regulations when faced with one, let alone, three, gunshot wounds, including a wound that was explicitly described on the separation examination as a residual that had entry and exit wounds on the left anterior chest and left scapular area.  Furthermore, the service treatment records include the discharge summary from Memorial Medical Center that clearly document 3 separate gunshot wounds all with entrance and exit wounds.  These records further outline some of the treatment, such as debridement, and findings, such as metallic fragments on x-ray, that are essential to properly rating gunshot wound residuals.  

Additionally, no reasonable person would consider a nerve injury of the infraorbital nerve to be the same as a nerve injury of the lower radicular group so that they should be rated together.  See also 38 C.F.R. § 4.124a Diagnostic codes 8205-8212 (neuritis of the cranial nerves) and Diagnostic Codes 8512 (lower radicular group controlling movement of the muscles of the hand, some or all flexors of wrists and fingers).  She should have been rated separately for each of the neurological disabilities as nerve damage to the face and nerve damage to the arm cannot be considered to be pyramiding.  See e.g. 38 C.F.R. § 4.14 (1985) (explaining that evaluation of the same disability under various diagnoses is to be avoided).  

Similarly, while the Veteran was granted scars of the face, the 10 percent rating under Diagnostic Code 7800 fails to consider all of the facts.  As noted above, this rating fails to consider the fact that the gunshot wound resulted in the loss of an eye, part of the nose, the sinuses and was so severe it required immediate facial reconstruction with multiple repeated surgeries over the years to reconstruct the face.  Indeed, the June 1985 medical evaluation board notes gunshot wounds to the face and chest resulting in right eye enucleation and brachial plexus injury, PTSD, mild chronic pain, weakness and paresthesias, left arm and further notes the veteran was status post repair of extensive corneal-scleral laceration of the right eye, insertion of chest tube, debridement of soft tissue wounds, stabilization of nasal septum with splints, reconstruction of medial and anterior right maxilla walls and infraorbital rim and floor of orbit with open reduction and multiple internal wire fixations, reconstruction of the right eyelid, right upper cheek and nose, enucleation of the right eye, intranasal debridement and packing, split thickness skin grafting to left and right nose, left upper anterior chest, right mediocanthopexy repair, repair to nasocutaneous fistula, rib graft to the right orbital floor and rib graft to the nasal dorsum.  No reasonable person would find a wound requiring such extensive reconstruction to be merely moderately disfiguring.

Third, these errors, if not made would have changed the outcome of the rating decision at the time it was made.  As will be outlined in detail below, applying the facts as they were known at the time to the 1985 regulations clearly results in a rating higher than the 80 % rating assigned.  As such, the Board finds CUE on the 1985 rating decision.  

Given that the Board has found that the RO failed to fully develop the Veteran's claim for compensation for gunshot wound injuries sustained during her active duty service in the October 1985 rating decision, the rating decision is void ab initio as not in accordance with the law, such that it is as if the rating decision were never promulgated.  38 C.F.R. § 3.105(a).  See Sorakubo v. Principi, 16 Vet. App. 120, 124 (2002).  

New Rating Decision 

As the Board has found CUE with the entire rating decision from October 1985, the Board will now re-evaluate the Veteran's disabilities and service connection claims and rate them.  

The Board acknowledges that arguably this claim should be remanded for the RO to take the first attempt at the re-rating of this claim.  See e.g. 38 U.S.C.A. § 7104(a) ("All questions in a matter which...is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the Appellant or no prejudice would result from the Board's immediate readjudication of the claim.).  In this highly unusual and complex case, however, the Veteran has been under-rated for decades.  Having met with the Veteran and having heard her arguments at the February 2015 Board hearing, the Board feels it understands what the Veteran is seeking.  Furthermore, the Board had to examine the proper ratings in order to determine whether the errors outlined above would have manifestly changed the outcome of the rating decision.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (outlining the requirements of CUE).  In order to expedite the correction of the rating decision, the Board will therefore undertake the rating itself.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

While the decision on whether or not there was CUE was limited to the facts and evidence extant at the time of the October 1985 rating decision, having found CUE, there is no such limitation in what evidence may be considered.  Rather, the laws and regulations indicate that for purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A (b); 38 C.F.R. § 3.105(a); See e.g. Satchel v. Derwinski, 1 Vet. App. 258, 260 (1991) (a claimant who successfully advances a claim for CUE in a prior benefits decision is entitled to benefits as if the earlier decision had been made correctly).  In order to ensure the rating is done properly the Board will consider evidence received after the October 1985 rating decision that existed in October 1985 and should have been associated with the claims file prior to the rating decision but were submitted by the Veteran after the fact.  As this decision in effect takes the place of the October 1985 rating decision, although the Board reviewed the entire record, the focus of the analysis will be on evidence that was created prior to October 1985.  In implementing this grant, however, the RO should consider the impact of the CUE on subsequent rating decisions.  Cf. Pirkl v. Shinseki, 718 F.3d 1379, 1385 (2013) (holding "that the regional office, in implementing the Board's finding of CUE, was required to consider the effects of that CUE finding on the legal and factual basis of the subsequent rating decisions".).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303.  
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

In an effort to be concise, the Board will not spend significant time outlining why service connection is warranted for each disability.  Rather, the Board feels the evidence speaks for itself.  The record clearly reflects the Veteran sustained 3 distinct through-and-through gunshot wounds, each with its own set of nerve, muscle, and scar damage along with additional disability to the face from loss of the eye, nose, and sinuses and posttraumatic stress disorder (PTSD) among other residuals.  The evidence clearly reflects the gunshot wounds were sustained while the Veteran was on active duty and the medical evidence clearly describes each of the below rated disabilities as a residual of the gunshot wounds.  Furthermore, as the application was received in September 1985, within one year of the Veteran's discharge from service, all grants will be effective August 30, 1985, the day following her discharge.  38 C.F.R. § 3.400(b)(2)(1985).  Accordingly, the focus of the Board's analysis will be the proper rating of each disability.  

The Facts

As noted above, the facts are extremely unusual, complex and traumatic.  The most pertinent facts are outlined briefly here, although the Board notes the record clearly reflects the injuries and treatment were explained in much greater detail over the course of multiple procedures, including reconstructive surgeries that took place after the Veteran was discharged.  

Service treatment records reflect the Veteran sustained a gunshot wound to the face and two gunshot wounds to the left axilla and chest on September 6, 1984.  The ambulance trip report noted gunshot wound entrance to left side of nose, exit through right side avulsing part of nose and part of right cheek.  The note also indicated she sustained a gunshot wound to left chest area.  Bleeding was stopped at the scene and she was suctioned en route and oxygen was started.   The initial emergency care record noted she was brought to the emergency room with gunshot wound to the face and two gunshot wounds to the left anterior chest.  She was air lifted via medivac helicopter to memorial medical center.  A nursing note from September 1984 noted a gunshot wound to area under right eye and two gunshot wounds to left side of chest/shoulder with wounds from front of chest present and in the back were two exit wounds.  There was another questionable gunshot wound in left upper arm.  

The September 1984 Memorial Medical Center discharge summary noted that there was a gunshot wound of the face, through and through the nose, mid-portion, exiting right nose and cheek with extensive nasal, right upper cheek, lower lid, soft tissue injuries in addition to destruction of the medial and anterior bony maxilla on the right, medial infraorbital rim in floor of the orbit, with disruption of the right eye and extrusion of intraocular contents and gunshot wound times two, left axilla and chest with left hemopneumothorax and motor and sensory injury C8 brachial plexus level possible neuropraxia.  While at Memorial Medical Center she underwent insertion of left chest tube, blood transfusions, repair of extensive corneal scleral laceration right eye with excision of prolapsed uveal tissue, debridement of soft tissue wounds, stabilization of nasal septum with intranasal zomed splints, reconstruction of medial and anterior right maxilla walls and infraorbital rim and floor of orbit with open reduction and multiple internal wire fixations, reconstruction of right lower eyelid, right upper check and nose, enucleation of right eye.  The discharge summary further noted that there was an entrance gunshot wound lateral left mid-nose with exit wound right middle and upper nose and cheek and lower eyelid with a large open wound involving the right nose, maxillary sinus, right lower lid, which appeared to be "completely disrupted and blown away" in addition to medial infraorbital rim and collapsed right eye with extruded intraocular contents.  There were two entrance wounds, one was at the superior portion of the anteroaxillary fold, the second entrance wound slightly below and laterally.  Additionally there were two exit wounds site illegible.  The Veteran complained of numbness in the left upper extremity onset simultaneous with the gunshot wound.  Pulses in the left upper extremity were intact and she could open and close the hand but there was obvious intrinsic weakness.  The discharge summary further noted that initial chest x-ray revealed "multiple irregular metallic densities noted over the left hemothorax and soft tissues lateral to the ribs on the left."  X-rays were limited of the skull and face but revealed "multiple metallic fragments overlying the right maxillary antrum with destruction of the anterior and medial walls of the maxillary antrum on the right and medial infraorbital rim on the right."  

An October 1984 transfer summary noted that she had undergone attempted repair of injuries of the right eye and began initial reconstructive surgery of the nose and face.  She also underwent treatment of left hemopneumothorax with tube thoracostomy and observation of a left brachial plexus injury.  She underwent enucleation of the right eye on September 1984 and had further plastic reconstructive surgery and skin grafting of a right nasal fistula.  Clinical examination noted that on admission the chest exam was clear and there was marked induration and tenderness over the left upper chest and axillary area at the site of the prior gunshot wound.  Head and neck showed enucleation of the right eye with a glass conformer place in the right orbit.  The entry wound of the facial gunshot wound of the left nose was healed.  There was a right nasal skin fistula present and healing lacerations beneath the right eye.  The extremity and neurologic exam showed decreased range of motion of the left shoulder with a weakness in the C7-8 distribution of the left brachial plexus.  The chief complaint on arrival was pain in the left shoulder and arm.  During her admission consults were obtained for physical therapy with rehabilitation of the left upper extremity, and an orthopedic consult was obtained which agreed with the neurologic deficits in the left extremity.  Ophthalmology consults were obtained as well as discussing future right eye prosthesis; however, in October 1984 the conformer in the right orbit extruded.  Attempts as placing this back in orbit were successful; however, with movement the conformer would again extrude.  

A November 1984 record noted complaints of paresthesia to the right lip although some return in function was noted.  Another November 1984 record noted complaints of pain in the left breast area associated with some subcutaneous nodules that were consistent with shrapnel or bullet fragments from the gunshot wounds.  The assessment was tenderness and firm subcutaneous nodules secondary to gunshot wound. 

A December 1984 service treatment record noted she was referred for anxiety status post gunshot wound to the face and chest.  She reported difficulty sleeping, recurrent nightmares and intrusive thoughts of the trauma.  Objective examination reflected an angry affect, reactive, depressed mood, intrusive traumatic thoughts and nightmares and the assessment was PTSD, acute.  

A February 1985 record noted complaints of numbness to the medial aspect of the arm and hand.  Range of motion of the left shoulder was flexion to 140, abduction to 120, extension to 45 external rotation to 90 and internal rotation to 55.  The assessment was noted to be improving.  

An April 1985 service treatment records notes that the Veteran sustained a gunshot wound to the chest, right face, and left brachial plexus with enucleation of the right eye and closure and leaving of a nasocutaneous fistula on the right cheek with a skin graft in a civilian hospital.  The tissues had settled down sufficiently and the Veteran returned for evaluation of medial canthus of the right eye, closure of the nasocutaneous fistula, elevation of the dorsum of the nose secondary to tissue loss with the gunshot wound and filling in of the superior sulcus in the upper eyelid.  IT was determined that all problems would be reconstructed at once and in March 1985 she underwent closure of the nasocutaneous fistula with a rhomboid/limberg flap, a right chest rib graft to the right orbital floor, rib graft to the nasal dorsum and a right and left medial canthopexy.  Postoperatively she did well but subsequently developed difficulties with extrusion of the conformer prosthesis in the right orbit and the upper and lower lids were sutured together to maintain the anterior sulcus.  It had to be re-sutured two additional times and eventually the sutures were removed.  

In June 1985 she was seen for left eye discomfort secondary to the loss of the right eye.  The assessment was mild dry eye and nocturnal lagophthalmos.  

The June 1985 medical evaluation board notes gunshot wounds to the face and chest resulting in right eye enucleation and brachial plexus injury, PTSD, mild chronic pain, weakness and paresthesias, left arm and further notes the veteran was status post repair of extensive corneal-scleral laceration of the right eye, insertion of chest tube, debridement of soft tissue wounds, stabilization of nasal septum with splints, reconstruction of medial and anterior right maxilla walls and infraorbital rim and floor of orbit with open reduction and multiple internal wire fixations, reconstruction of the right eyelid, right upper cheek and nose, enucleation of the right eye, intranasal debridement and packing, split thickness skin grafting to left and right nose, left upper anterior chest, right mediocanthopexy repair, repair to nasocutaneous fistula, rib graft to the right orbital floor and rib graft to the nasal dorsum.  

The June 1985 narrative summary noted nightmares, difficulty dealing with injuries, weakness in the left arm and hand and mild chronic pain in the left upper extremity, and numbness of the right upper lip and cheek.  Clinical examination reflected healing scars around the right orbit form the most recent reconstruction of the eye surgery, reconstruction of the nose following the creation of a nasal cutaneous fistula from the gunshot wound to the face.  Both surgeries appeared to be healing well.  An eye prosthesis was in place.  Chest was clear to auscultation and percussion.  Extremities showed mild weakness in the ulnar distribution of the left hand.  There was full range of motion of the left shoulder but pain with use.  Neurologic exam was within normal limits except for findings of mild weakness and paresthesias in the ulnar distribution of the left upper extremity and lost decreased sensation in the distribution of the right infraorbital nerve.  The June 1985 medical board narrative summary noted that the Veteran had repeated nightmares and difficulty dealing with recent injuries.  The physician noted that she "continues to have severe stress reaction syndrome from the injuries for which she is seeing psychiatry and is taking Tofranil.  Her greatest problem is the recurring nightmares and difficulty with sleep."  The diagnoses were gunshot wound face and chest resulting in right eye enucleation and brachial plexus injury, PTSD, and mild chronic pain weakness and paresthesias left arm and in the distribution of the infraorbital nerve.  

The June 1985 report of medical examination completed in connection with the medical board noted abnormalities of the head, nose, sinuses, eyes, lungs and chest, abdomen and viscera, upper extremities, scars and neurologic and psychiatric.  Specifically, this report noted  (1) loss of sensation right intraorbital region; (2) loss of right eye, prosthesis in place; (3) loss of maxillary and frontal sinuses; scarring consistent with bullet wound, plastic surgery consistent with repair of right orbit; (4) entry and exit wounds left anterior chest wall and left scapula area; (5) brachial plexus injury consistent with gunshot wound and residual nerve injury; (6) surgical scar; (7) post-traumatic stress syndrome, status post gunshot wound; and (8) uterine fibroids.  Vision was found to 20/20 in the left eye.  

An August 1985 consultation noted she continued to have nightmares.  She expressed issues and concerns with care of her children, adjusting to civilian life, wondering why this happened to her and expressed difficulty expressing anger and fear of future injury.  She appeared depressed and anxious but able to smile and laugh at times.  She was able to concentrate without intrusive thoughts but could describe it vividly when asked.  Orientation, concentration, memory, judgment abstraction were intact.  There was no evidence of suicidal thinking or thought disorder.  

Gunshot Wound to the Chest and Left Axilla

The Veteran sustained a gunshot wound to her chest and left axilla (underarm).  The bullet went through and through her chest and left armpit.  She suffered left hemopneumothorax and motor and sensory injury C-8 brachial plexus level, possible neuropraxia.  

The evidence reveals an injury in service, a current disability and a nexus between the injury and her current disability, the Board grants service connection for status post gunshot wound to the chest and left axilla.  The residuals of her injuries are evident with muscle and nerve damage to the left side of her chest and left arm. 

There is evidence that the Veteran has suffered a muscle injury to her chest and arm.  As noted in the CUE section above, there are several special regulatory provisions that apply to muscle injuries in general and residuals of gunshot wounds in particular.  In the interest of brevity the Board will not provide the text of 38 C.F.R. § 4.47, 4.48, 4.49, 4.50 4.51, 4.52, 4.53, 4.54, 4.55, 4.56 and 4.72 in full but will only discuss the most pertinent provisions.  The Veteran and her attorney should be assured that the Board has carefully considered the application of each of these provisions in providing a rating.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(b) (1985).

A "slight" disability of affected muscles is characterized under 38 C.F.R. § 4.56(a) as a simple wound of muscle without debridement or infection or effects of laceration.  History and complaint include service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results.  No consistent complaint of cardinal symptoms of muscle injury or painful residuals.  Objective findings include minimal scar; slight if any, evidence of fascial defect or of atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.  

A "moderate" disability of muscles is characterized under 38 C.F.R. § 4.56(b) as follows: a through and through or deep penetrating wounds of relatively short track from a single bullet, small shell or shrapnel fragment are to be considered as at least moderate degree.  Absence of explosive effect of high velocity missile, residuals of debridement, or of prolonged infection.  History and complaint include service department record or other evidence of hospitalization in-service for treatment of wound.  Record in the file of consistent complaint on record from the first examination forward, of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue pain after moderate use, affecting the particular functions controlled by injured muscles.  Objective findings include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; sings of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  

A "moderately severe" disability of muscles is characterized under 38 C.F.R. § 4.56(c) as follows: a through-and-through or deep penetrating wound by high velocity missile of small size or a large missile of low-velocity, with debridement, or with prolonged infection, or with sloughing of the soft parts, and intermuscular cicatrization.  History and complaint include service department record or other evidence showing hospitalization for a prolonged period for treatment of a wound of severe grade.  Record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up with requirements is to be considered, if present.  Objective findings include entrance and exit scars relatively large and so situated as to indicate travel of missile through important muscle groups.  Indications on palpation of moderate substance or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved give positive evidence of marked or moderately severe loss.   

A "severe" muscle disability is characterized under 38 C.F.R. § 4.56(d) as resulting from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missiles, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  History and complaint include service department record or other evidence showing hospitalization for a prolonged period for treatment of a wound of severe grade.  Record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up with requirements is to be considered, if present.  Objective findings include extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in missile track.  X-ray may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area.  Muscles do not swell or harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinate movements show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present but a diminished excitability to faradic current compared with the sound side may be present.  Visible or measured atrophy may or may not be present.  Adaptive contraction of opposing group of muscles, if present, indicates severity.  38 C.F.R. § 4.56(d) (1985). 

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain on use and weakness causing additional disability beyond that reflected on range of motion measurements. 

VA regulations provide that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; and a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b), (d) (1985).

The records clearly reflect two distinct through and through injuries to the left axilla and chest with prolonged hospitalization.  As outlined above, some of the complications involved left hemopneumothorax, retained foreign bodies and nerve damage.  The cardinal symptoms noted included pain and weakness.  The location of the gunshot wounds described in the September 1984 Memorial Medical Center discharge summary was at the superior portion of the anteroaxillary fold and another wound slightly below and laterally.  One of these correlates to a rating under muscle Group II.  See e.g. Dorland's Illustrated Medical Dictionary 185 (30th ed. 2003) (defining axilla as the pyramidal region between the upper thoracic wall and the upper limb, its base formed by the skin and apex bounded by the approximation of the clavicle, coracoid process, and first rib; it contains axillary vessels, the brachial plexus of nerves many lymph nodes and vessels and loose areolar tissue); see also the diagram in September 1984 nursing notes and http://www.dartmouth.edu/~humananatomy/part_2/chapter_8.html (noting the pectoralis major and latissimus dorsi form prominent anterior and posterior axillary folds.).  

The function of Muscle Group II is depression of the arm from vertical overhead to hanging at the side, downward rotation of the scapula, and to act with muscles in Muscle Group III in forward and backward swing of the arm.  Diagnostic Code 5302, 38 C.F.R. § 4.73 (1985).

Here, based upon contemporaneous clinical evidence from treatment notes dated September 1984, that the Veteran is entitled to a rating of severe for Muscle Group II for the minor arm under Diagnostic Code 5302 as she had a through and through wound with prolonged hospitalization, cardinal symptoms of weakness and pain and x-ray evidence of metallic fragments.  The Board finds the Veteran is therefore assigned a 30 percent rating, which represents the highest rating under the Diagnostic Code.  

The Board carefully considered the Veteran's representative's argument that Diagnostic Code 5321 for Muscle Group XXI, muscles of respiration should be applied.  However, muscles of respiration are generally considered those used during inspiration and expiration such as diaphragm, intercostal muscles and accessory muscles of inspiration and muscles in the abdominal wall.  See e.g. http://www.usc.edu/dept/biomed/bme403/Section_1/muscles.html.  While the Board carefully considered the fact that the Veteran sustained a hemopneumothorax, there was no indication the respiratory muscles were involved.  The Board notes that a hemopneumothorax is an accumulation of air in the pleural space with hemorrhagic effusion.  Dorland's Illustrated Medical Dictionary 834 and 1467 (30th ed. 2003).  

While the gunshot wound certainly penetrated the lung, this would be better encompassed by the Diagnostic Codes concerning the respiratory system and specifically Diagnostic Code 6818.  Under Diagnostic Code 6818 injuries of the pleural cavity, including gunshot wounds warrants a 20 percent rating for moderate injury with bullet or missile retained in lung, with pain or discomfort on exertion or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion.  A 40 percent is warranted for moderately severe injury with pain in the chest and dyspnea on moderate exertion (exercise tolerance test) adhesions of diaphragm, with excursions restricted, moderated myocardial deficiency, and one or more of the following: thickened pleura, restricted expansion of lower chest, compensating contralateral emphysema, deformity of the chest, scoliosis, hemoptysis at intervals.  A note following the diagnostic code reflects that disabling injuries of shoulder girdle muscles (Group I to IV) will be separately rated for combination.  Another note indicates that disability persists in penetrating chest wounds, with or without retained missile, in proportion to interference with respiration and circulation, which may become apparent after slight exertion or only under extra stress.  Records of examination, both before and after exertion, controlled with fluoroscopic and proper blood pressure determination are essential for proper evaluation of disability.  Exercise tolerance tests should have regard both to dyspnea on exertion and to continued acceleration of pulse rate beyond physiological limits.  

Applying the facts to Diagnostic Code 6818 results in a 20 percent evaluation.  The Veteran sustained a gunshot wound to the chest and had x-ray evidence of multiple metallic densities noted over the left hemothorax and soft tissues lateral to the ribs.  The evidence did not reflect thickened pleura, restricted expansion, emphysema, deformity scoliosis or hemoptysis and as such a higher 40 percent rating is not warranted.  

There is also evidence that the Veteran suffered severe damage to the brachial plexus and specifically to the ulnar nerve at the C-8 vertebrae.  A nerve conduction study dated October 1984 states that she had very low amplitude of the left ulnar sensory and mild prolongation of the distal latency.  The left ulnar motor study was essentially normal with the exception of slightly low amplitude of compound muscle action potential.  There was prolonged latency of the left ulnar F wave.  The left median sensory and motor studies were normal with the exception of slightly low amplitude of CMAP on proximal stimulation and normal F wave latency.  Needle examination of C5-T1 reflected 3+ fibrillation potentials and decreased recruitment in muscles that were innervated by C7-T1 roots through the middle and lower trunks of the brachial plexus.  The findings were most prominent in the C5-T1 innervated muscles.  The muscle supplied mainly by the C5 root seems essentially normal.  The physician concluded that the electrophysiological findings were compatible with a left brachial plexus lesion involving predominantly the lower trunk but with evidence of damage to the middle trunk also.  There was axonal damage present.  The widespread injury has involved most parts of the brachial plexus.  

Based on this diagnosis, the Board will rate the Veteran's nerve damage to the brachial plexus under 38 C.F.R. § 4.124a, Diagnostic Code 8511.  Diagnostic Code 8511 provides ratings for paralysis of the middle radicular group of nerves.  The Veteran is right handed and thus ratings relating to the minor side are applicable.  Diagnostic Code 8511 provides that mild incomplete paralysis is rated as 20 percent disabling on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the minor side.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 60 percent disabling on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8511.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Based upon the nerve conduction study completed in October 1984, the Board is assigning a 30 percent evaluation for moderate incomplete paralysis of the middle radicular group, specifically to the brachial plexus and the ulnar nerve group, C-8 vertebrae.  Although the study noted "low" amplitude, the physician concluded there was a left brachial plexus lesion involving predominantly the lower trunk, but also damage to the middle trunk and axonal damage.  He further noted that "The widespread injury has involved most parts of the brachial plexus."  By the time of the June 1985 medical evaluation board, the neurological examination reflected "mild" weakness and paresthesias.  In this case, although terms such as "mild" and "low" were used, the Board feels they do not reflect the true severity of the disability.  Indeed, the October 1984 physician who conducted the EMG indicated described the injury as the "widespread" and noted it involved most parts of the brachial plexus.  In light of this description and the complaints of continued numbness and weakness and resolving all doubt in favor of the Veteran the Board finds a rating for moderate incomplete paralysis is warranted.  There is no indication that adduction, abduction or rotation of the arm, flexion of elbow, or extension of the wrist was lost or severely affected.  Rather, in February 1985 the Veteran was noted to have limited motion but abduction was found to 120, extension to 45, external rotation to 90 and internal rotation to 55.  In other words, even in the areas where there was more limited motion, the Veteran still retained over half of the motion.  See 38 C.F.R. § 4.70 Plate I.  By the time of the June 1985 medical evaluation board, there was full range of motion of the shoulder with mild weakness in the ulnar distribution.  As there was some improvement during the course of therapy and hospitalization and given the limited range of motion findings, the Board finds a higher rating is not warranted.  Accordingly, a rating of 30 percent, but not higher is granted for the damage to the brachial plexus.  

The Board considered the provisions of 38 C.F.R. § 4.55(g) which notes that muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part unless affecting entirely different functions.  In this case, as noted above, the Veteran sustained two distinct muscle injuries-one to Muscle Group II and one to the chest and pleural cavity.  Examining Diagnostic Codes 5302 reflects this considers the forward and backward swing of the arm.  Diagnostic Code 8511 contemplates adduction, abduction and rotation of the arm, flexion of the elbow and extension of the wrist.  Forward and backward swing of the arm would not overlap with abduction, adduction or rotation which is more of an upward/downward motion.  See e.g. 38 C.F.R. § 4.70 Plate 1 (1985).  Diagnostic Code 6818 does not contemplate any weakness or motion of the arms.  Therefore, as there is no overlapping function, a separate evaluation is allowed.    

The Board also assigns four separate evaluations for tender and painful scars.  The Veteran sustained through and through gunshot wounds with entry and exit wounds. Subsequent records in October 1984 described tenderness over the left chest and axillary area at the site of the wounds and a November 1984 record described tenderness and firm subcutaneous nodules secondary to gunshot wounds of the left breast area.  The June 1985 report of medical examination does not note scars other than surgical scars of the abdomen; however, the record clearly indicates the Veteran sustained two gunshot wounds to the chest and left axilla, both having entrance and exit wounds.  See also August 2008 VA examination documenting and measuring the various gunshot wound scars.  Accordingly, in light of the records documenting the presence of the wounds and evidence in service records noting tenderness and resolving all doubt in the Veteran's favor four separate 10 percent evaluations will be granted pursuant to 38 C.F.R. § 4.118 Diagnostic Code 7804.  

Gunshot wound to Face 

The Veteran asserts service connections for residuals of a gunshot wound to the face that she sustained in service.  Upon review of the evidence, the Board has determined that service connection is warranted.  The evidence of records shows that the Veteran sustained a gunshot wound to the face, has current disabilities resulting from residuals of such injury and there is a nexus between such injury in service and her current disabilities.  

As discussed above, the Veteran sustained a through and through gunshot wound to the face.  The bullet went through the nose, mid portion, and exited through the right cheek, lower lid.  She suffered soft tissue injuries in addition to the destruction of the medial and anterior bony maxilla on the right, medial infraorbital rim in the floor the orbit, with disruption of the right eye and extrusion of the intraocular contents.  The Veteran had debridement of soft tissue wounds, deviation of the nasal septum, as well as severe scarring of the right side of her face.  

The only Diagnostic Code in the muscle codes contemplating a facial injury is Diagnostic Code 5325.  This code merely directs that the rater should consider injury to the cranial nerves and notes the minimum rating if interfering to any extent with mastication is 10 percent.  38 C.F.R. § 4.73 Diagnostic Code 5325 (1985).  The Veteran clearly sustained a muscle injury to facial muscles.  Although mastication was not interfered with, she had a through and through injury with retained foreign bodies which would warrant a moderately-severe or severe disability under the codes for other muscle group injuries.  The Board will assign the minimum 10 percent under this Code.  

In addition to this rating, the Board will rate the individual conditions caused by the gunshot wound to the face.  

The entirety of the Veteran's nose was blown off from the gunshot wound she sustained to her face.  38 C.F.R. § 4.97, Diagnostic Code 6504, addresses loss of part of the nose, or scars of the nose and provides for a 30 percent rating for loss exposing both nares and a 10 percent disability rating for loss of part of one ala, or other obvious disfigurement.  As there is evidence in the file that the Veteran's entire nose was removed by the bullet, the Board is rating her at 30 percent.  

The Board has also determined that she should be service connected for the destruction of the medial and anterior bony maxilla.  The rating criteria does not have a Diagnostic Code for this type of injury and as such the Board has decided to rate her under the most analogous Diagnostic Code available.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptoms are closely analogous.  38 C.F.R. § 4.20.  As such, the disability on appeal here will be rated by analogy.

38 C.F.R. § 4.97, Diagnostic Code 6514, addresses sinusitis, chronic and provides for a 50 percent rating for postoperative, following radical operation, with chronic osteomyelitis requiring repaired curettage, or severe symptoms after repeated operations.  Due the fact that the evidence shows that the Veteran suffered complete destruction of the medial and anterior bony maxilla, and underwent multiple reconstruction surgeries including a reconstruction of the medial and anterior right maxilla walls, the Board is rating the Veteran as 50 percent disabled under 38 C.F.R. § 4.97, Diagnostic Code 6514. 

The evidence shows that the Veteran suffered a deviated nasal septum that was stabilized during surgery with intranasal zoomed splints.  Under 38 C.F.R. § 4.91, Diagnostic Code 6502 addresses Septum, nasal, deflection and provides for a 10 percent rating for Traumatic only; with marked interference with breathing space.  As such, the Board is rating the Veteran under 38 C.F.R. § 4.91, Diagnostic Code 6502 and assigning a 10 percent rating.  

As result of the gunshot wound to her face, the Veteran also suffered injury to her medial infraorbital rim in floor of the orbit, with disruption of the right eye and extrusion of the intraocular contents.  She underwent extensive repair of the corneal-scleral laceration of the right eye, with excision of the prolapsed uveal tissue and fitted with a prosthetic eye.  The Board is rating her under 38 C.F.R. § 4.84a, Diagnostic Code 6066 to evaluate the Veteran's right eye disability and assigns a rating of 40 percent.  Special monthly compensation under 38 C.F.R. § 3.350 must also be granted. 

The June 1985 service treatment record noted complaints of left eye discomfort secondary to the right eye.  As the service records clearly reflect additional disability proximately due to a service-connected disability the Board also grants service connection for the left eye residuals.  See 38 C.F.R. § 3.310 (1985).  In 1985 the main complaints were dry eye and lagophthalmos.  The June 1985 medical board found visual acuity to 20/20.  In light of this, the Board finds the most appropriate rating in 1985 would be under 38 C.F.R. § 4.84a, Diagnostic Code 6022 for lagophthalmos.  This code assigns a 10 percent for unilateral involvement and 20 percent for bilateral involvement.  Accordingly, a 10 percent evaluation for left eye residuals, to include dry eye and lagophthalmos is granted.  

The Veteran also had significant damage to her infraorbital nerve, which is a part of the fifth trigeminal cranial nerve.  The November 1984 record noted paresthesia to the right lip.  The June 1985 medical board narrative summary noted complaints of numbness to the right upper lip and check.  Physical examination at that time noted lost decreased sensation in the distribution of the right infraorbital nerve.  The Veteran had full reconstruction of her right lower eyelid, but without complete success, which causes her prosthetic eye to fall out of place from time to time. As such, the Board is evaluating her disability under 38 C.F.R. § 4.124a, Diagnostic Code 8205 concerning paralysis of the fifth (trigeminal) cranial nerve.  A note prior to this Diagnostic Code explains that disability from lesions of peripheral portions of first, second, third, fourth, sixth, and eighth nerves will be rated under the Organs of the Special Sense.  The note also explains the ratings for cranial nerves are for unilateral involvement; when bilateral, combine but do not apply the bilateral factor.  A note after Diagnostic Code 8205 explains paralysis is dependent upon the relative degree of sensory manifestation or motor loss.  In this case, as the June 1985 medical board narrative reported "lost" sensation in the distribution of the right infraorbital nerve, the Board is assigning a 50 percent rating due to complete paralysis of such nerve. 

As result of the gunshot wound to her face, the Veteran underwent extensive surgery.  Her face was debrided, her doctors stabilized the nasal septum, reconstructed the medial anterior right maxillary walls and infraorbital rim, floor of the orbit.  She had an opening to the right side of the nose and the junction of the nose and the cheek.  She had some work done on the right orbit.  She had a bone graft to the nasal dorsum and closure of the external nasal fistula on the right.  The doctors attempted to work on her nose at the nasal tip and they got notching of her alar rims and inside the right nostril is a large wire suture loop that is clipped with a wire cutter and removed.  As result of the gunshot wound and subsequent surgeries, the Veteran has significant facial scarring.  Indeed, at the time of the June 1985 medical board, the physician noted that further evaluation will take place at Walter Reed for facial reconstruction in approximately 3 months.  The Board is evaluating this facial scarring under 38 C.F.R. § 4.119, Diagnostic Code 7800.  Under this code, a 50 percent rating is warranted for scars, disfiguring, head, face, neck: Complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  A note under the codes indicates that "when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under Code 7800 may be increased to 80 percent."  Here the Board finds that there was extensive tissue loss, some of which is already accounted for in other codes (loss of nose, loss of eye) and some such as part of the cheek and loss of eyelid that is not accounted for.  The September 1984 Memorial medical Center discharge summary explained it was extensive injury with nasal, right upper cheek, lower lid, soft tissue injuries and further noted the right lower lid appeared to be "completely disrupted and blown away."  Given the severity of the wound and the countless reconstructive and plastic surgery procedures the Veteran underwent, the Board finds that the provision of the note apply and an 80 percent evaluation is granted.    

PTSD 

The Veteran has asserted entitlement to service connection for PTSD.  Specifically, she states that the she experienced significant trauma as result of her gunshot wounds in service.  After careful review of the evidence, the Board finds she was diagnosed with PTSD while in service and entitlement to service connection is warranted.  

Evaluations for PTSD provided for in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a non-compensable evaluation contemplates that there are neurotic symptoms, which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  

A 10 percent evaluation contemplates less than criteria for 30 percent, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  

A 30 percent evaluation contemplates definite impairment in the ability to establish or maintain effective relationships with people.  The psychoneurotic symptoms results in such reduction in initiative, flexibly, efficiency and reliability levels as to produce considerable industrial impairment.  

A 50 percent evaluation contemplates ability to establish or maintain an effective or favorable relationship with people is substantially impaired.  By reasons of psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  

A 70 percent evaluation contemplates ability to establish or maintain an effective or favorable relationship with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  

A 100 percent evaluation contemplates the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral process associated with almost all daily activities such phantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  

Applying the evidence to the regulations, the Board finds that the Veteran is entitled to a 70 percent evaluation for PTSD.  Symptoms noted during service include anger, nightmares, depressed mood, intrusive thoughts, fear of future injury and wondering why this happened to her.  While none of the service records speak specifically as to the Veteran's ability to establish or maintain effective or favorable relationships with people or comment on any industrial impairment, the Board finds it significant that the June 1985 medical board considered her PTSD to be severe.  Resolving all doubt in favor of the Veteran, a 70 percent evaluation for PTSD is therefore granted.    

The Board carefully considered whether a higher 100 percent evaluation for PTSD was warranted.  In doing so the Board considered the evidence from D.A.B., Ph.D. who noted that although he was not able to evaluate the Veteran directly after the traumatic experience it would be clear from the view of any psychologist working with PTSD that she would have been 100% disabled from the time of the trauma.  The record as it existed in 1985 does not present with a majority of the symptoms to include totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  The August 1985 record specifically noted that orientation, concentration, memory, judgment and abstraction were intact.  This note also indicated there was no evidence of suicidal thinking or thought disorder and indicated that while she had intrusive thoughts and was depressed she could concentrate and smile at times.  The records does not demonstrate symptoms that more nearly approximate disturbed thought or behavioral process associated with almost all daily activities such as phantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.

As such, the Board finds that 70 percent rating for PTSD more closely approximates her symptoms based upon the rating criteria found under Diagnostic Code 9411.  

Earlier Effective Date Claims

As noted in the introduction and title page, the appeal initially came up as one for earlier effective dates for the grants of service connection for sinusitis, cataract, conjunctivitis and dry eye syndrome, status post extraction left eye, deviated nasal septum with right nostril stenosis and TDIU.  In light of the grant of benefits described above, there remains no question of law or fact to decide regarding these effective date claims.  The Board finds that the Veteran's claims of entitlement for earlier effective dates are rendered moot.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

Duty to Assist and Notify 

Since the entire benefit sought for regarding an increase for the Veteran's eye disability has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The United States Court of Appeals for Veterans Claims (Court) has specifically held that the Veterans Claims Assistance Act of 2000 (VCAA) has no application to allegations of clear and unmistakable error as a matter of law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). Therefore, the Board finds that no further action is necessary under VCAA.


ORDER

An increased 100 percent evaluation for cataract, conjunctivitis and dry eye syndrome, status post extraction, left eye with anatomical loss, right eye with prosthesis is granted.  In implementing this grant the RO should also consider the application of special monthly compensation under 38 C.F.R. § 3.350(b).

The motion for revision of the October 1985 rating decision on the grounds of CUE is allowed.  

Entitlement to service connection for residuals of a gunshot wound to the left axilla is warranted with an evaluation of 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5302 (1985) effective October 30, 1985. 

Entitlement to service comention for residuals of a gunshot wound to the chest is warranted with an evaluation of 20 percent disabling under 38 C.F.R. § 4.100, Diagnostic Code 6818 (1985) effective October 30, 1985. 

Entitlement to service connection for nerve damage to the brachial plexus, status post gunshot wound is warranted with an evaluation of 30 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8511 (1985) effective October 30, 1985.  

Entitlement to service connection for residual scar from the entry wound, status post gunshot wound to the left axilla is warranted with an evaluation of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1985) effective October 30, 1985.  

Entitlement to service connection for residual scar from the exit wound, status post gunshot wound to the left axilla is warranted with an evaluation of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1985) effective October 30, 1985.  

Entitlement to service connection for residual scar from the entry wound, status post gunshot wound to the chest is warranted with an evaluation of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1985) effective October 30, 1985.  

Entitlement to service connection for residual scar from the exit wound, status post gunshot wound to the chest is warranted with an evaluation of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1985) effective October 30, 1985.  

Entitlement to service comention for muscle injury residuals of a gunshot wound to the face is warranted with an evaluation of 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5325 (1985) effective October 30, 1985. 

Entitlement to service connection for residuals from loss of nose, status post gunshot wound is warranted with an evaluation of 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6504 (1985) effective October 30, 1985.  

Entitlement to service connection for residuals of the destruction of the medial and anterior bony maxilla is warranted with an evaluation of 50 percent under 38 C.F.R. § 4.97, Diagnostic Code 6514 (1985) effective October 30, 1985.  

Entitlement to service connection for residuals of a deviated nasal septum is warranted with an evaluation of 10 percent under 38 C.F.R. § 4.91, Diagnostic Code 6502 (1985) effective October 30, 1985.  

Entitlement to service connection for anatomical loss of right eye with prosthesis is warranted with an evaluation of 40 percent under 38 C.F.R. 4.84a, Diagnostic Code 6066 (1985) effective October 30, 1985.  

Special monthly compensation under 38 U.S.C.A. § 314 (k) and 38 C.F.R. § 3.350(a) for loss of the eye is granted.

Entitlement to service connection for dryness and lagophthalmos and other residuals of the left eye is warranted with an evaluation of 10 percent under 38 C.F.R. 4.84a, Diagnostic Code 6022 (1985) effective October 30, 1985.  

Entitlement to service connection for nerve damage to infraorbital nerve, status post gunshot wound is warranted with an evaluation of 50 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8205 effective October 30, 1985.  

Entitlement to service connection for facial scarring, status post gunshot wound is granted with an evaluation of 80 percent under 38 C.F.R. § 4.119, Diagnostic Code 7800 (1985) effective October 30, 1985.  

Entitlement to service connection for PTSD is granted with an evaluation of 70 percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1985) effective October 30, 1985.  

The appeal for earlier effective date than October 26, 2006 for the grant of service connection for chronic sinusitis has been rendered moot, and is dismissed.

The appeal for earlier effective date than October 26, 2006 for the grant of service connection for cataract, conjunctivitis and dry eye syndrome, status post extraction, left eye has been rendered moot, and is dismissed.

The appeal for earlier effective date than October 26, 2006 for the grant of service connection for deviated nasal septum with right nostril stenosis has been rendered moot, and is dismissed.

The appeal for earlier effective date than October 26, 2006 for the grant of TDIU has been rendered moot, and is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


